Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 1/27/2021 6/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
MacHardy et al. U.S. Patent No. 6578160.

As to claim 1, MacHardy discloses a method, comprising: 
in connection with a write operation (col. 31, lines 35040), communicating, by a system comprising a processor, 
a transactional file system update from an initiator node to a first journal associated with a first node (col. 31, lines 35-40), 
wherein the transactional file system update corresponds to the write operation to be performed at the first node (col. 31, lines 35-40); and 
communicating, by the system, recovery data relating to the transactional file system update from the initiator node to a second journal associated with a second node (col. 31, lines 52-60), 
wherein the recovery data is determined based at least in part on the transactional file system update(col. 31, lines 52-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over MacHardy et al. U.S. Patent No. 6578160 in view of Youngworth 20150006846.
As to claim 2, MacHardy discloses a method of claim 1, wherein the recovery data comprises 
at least one of a state of a transaction associated with the transactional file system update, a first group of block associated with the transactional file system update (col 7, lines 38- col. 8, line 24), error correction-related data relating to error correction information associated with the transactional file system update (i.e. Raid. Col. 6, lines 46-67), or a second group of mirror block  (col 7, lines 38- col. 8, line 24), 
wherein the first group of block is to be updated to store data of the write operation (col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24), 
wherein the second group of mirror block is associated with a third node and mirrors the data ( col. 14, lines 40-62) to be stored in the first group of block in connection with the transactional file system update (col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24), and 
wherein the error correction-related information indicates a storage location where the error correction information is stored (col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24).
MacHardy does not explicitly teach block addresses.
Youngworth teaches block addresses. ([0108] [0265] abstract).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified MacHardy by the teaching of Youngworth to include block addresses with the motivation to provide better response to system failures serve the user as taught by Youngworth ([0003]).

As to claim 3, MacHardy as modified teaches a method of claim 2, further comprising: 
generating, by the system, a first journal descriptor block that comprises 
the transactional file system update, first size data that indicates a first size of the first journal descriptor block (Youngworth ([0056]), and a first flag (i.e. flag. Youngworth ([0079]),  that indicates a first purpose of the first journal descriptor block (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24); and 
generating, by the system, a second journal descriptor block that comprises 
the recovery data, second size data that indicates a second size (Youngworth [0082]) of the second journal descriptor block, and a second flag (Youngworth [0096]) that indicates a second purpose of the second journal descriptor block (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24).

As to claim 3, MacHardy as modified teaches a 4. The method of claim 1, further comprising: 
in response to generating or receiving the transactional file system update corresponding to the write operation, obtaining, by the system, a generation indicator, 
wherein the communicating of the transactional file system update comprises communicating the generation indicator, a first transaction block, and a first journal descriptor block to the first node (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24), wherein 
the first journal descriptor block comprises the transactional file system update, wherein the first transaction block is linked with the first journal descriptor block (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24), and 
wherein the first transaction block comprises 
first metadata (Youngworth [0049 ])  relating to the transactional file system update, and wherein
the communicating of the recovery data comprises 
communicating the generation indicator, a second transaction block, and a second journal descriptor block to the second node, wherein 
the second journal descriptor block comprises 
the recovery data, wherein the second transaction block is linked with the second journal descriptor block and is linked with global transaction data of the second journal(Youngworth [0096]-[0099]), and wherein 
the second transaction block comprises 
second metadata relating to the transactional file system update(Youngworth [0100]).

As to claim 5, MacHardy as modified teaches a method of claim 4, further comprising: 
storing, by the system, the generation indicator in a storage location that is located outside of a first domain associated with the first node and a second domain associated with the second node (Youngworth item 208, fig. 2).

As to claim 6, MacHardy as modified teaches a method of claim 4, further comprising: 
updating, by the system, the generation indicator in response to identifying a change in operational state of at least one of the initiator node, the first node, or the second node  (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24).
.

As to claim 7, MacHardy as modified teaches a method of claim 4, wherein 
the generation indicator is a first generation indicator, and wherein the method further comprises: 
in response to at least one of the first node or the second node being associated with a second generation indicator that is different from the first generation indicator, aborting, by the system, commitment of the transactional file system update to the first journal and the recovery data to the second journal. (Youngworth fig. 4) (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24).

As to claim 8, MacHardy as modified teaches a method of claim 1, further comprising: 
committing, by the system, the transactional file system update to the first journal, wherein the first journal (MacHardy  col. 31, Lines 36-59) and (Youngworth [0175] )  comprises 
a first journal data store that stores the transactional file system update; and committing, by the system, the recovery data to the second journal, wherein the second journal comprises 
a second journal data store that stores the recovery data(MacHardy  col. 31, Lines 36-59) and (Youngworth [0175] ), wherein 
the first node is associated with a first domain, and wherein 
the second node is associated with a second domain that is logically distinct and separate from the first domain(MacHardy  col. 31, Lines 36- col. 32. Line 22) and (Youngworth [0175] ).

As to claim 9, MacHardy as modified teaches a method of claim 8, further comprising: 
in response to determining that the transactional file system update has been successfully committed to the first journal and the recovery data has been successfully committed to the second journal, writing, by the system, the transactional file system update to a data store of the first node  (Youngworth [0123] ); and 
in response to the transactional file system update being successfully written to the data store of the first node (Youngworth [0123]); 
removing, by the system, the transactional file system update from the first journal; and removing, by the system, the recovery data from the second journal (Youngworth [0123]).

As to claim 10, MacHardy as modified teaches a method of claim 8, further comprising: 
executing, by the system, a two-phase commit transaction to facilitate the committing of the transactional file system update to the first journal and the committing of the recovery data to the second journal, wherein 
the transaction file system update comprises 
two-phase commit transaction information and information relating to one or more updates to one or more storage blocks associated with the first node (MacHardy [col. 15, lines 50-57, col. 34, lines 20-26,  col. 14, lines 36-60).

As to claim 11, MacHardy as modified teaches a method of claim 1, further comprising: 
in response to determining that the transactional file system update is unavailable to use to facilitate performing the write operation to write data of the transactional file system update to a data store of the first node (Youngworth [0162]) and 
 (MacHardy [col. 15, lines 50-57, col. 34, lines 20-26,  col. 14, lines 36-60), 
retrieving, by the system, the recovery data from the second journal (MacHardy [col. 15, lines 50-57, col. 34, lines 20-26,  col. 14, lines 36-60); and 
restoring, by the system, the transactional file system update, based at least in part on the recovery data, to facilitate the performing of the write operation to write the data to the data store of the first node (MacHardy [col. 15, lines 50-57, col. 34, lines 20-26,  col. 14, lines 36-60).
As to claims 12-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153